Citation Nr: 1631431	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to disability rating in excess of 30 percent for thoracolumbar spine syringomyelia, with neurological manifestations of the femoral peroneal nerves, erythema, and bunion (great toe) of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for neuralgia of the femoral and peroneal nerves, left lower extremity, associated with syringomyelia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran presented testimony before a decision review officer at the RO in May 2012.  A transcript of the hearing is of record.

The Veteran testified before the undersigned at a July 2014 Video Conference hearing.  The hearing transcript is of record.  

The Veteran submitted additional medical evidence in September 2014, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran has been diagnosed with neurological manifestations of the femoral peroneal nerves of the left lower extremity, erythema of the left lower extremity, and a bunion of the great toe of the left lower extremity, all secondary to her service-connected thoracolumbar spine syringomyelia.  See June 2010 VA examination report and January 2014 VA examination report.  The Veteran has also reported neurological symptoms of the right lower extremity, secondary to her service-connected thoracolumbar spine syringomyelia.  See July 2014 Video Conference hearing transcript.  The RO initially granted a separate evaluation for neuralgia of the femoral and peroneal nerves, left lower extremity, associated with syringomyelia (previously rated as meralgia paresthetica).  However, this rating was discontinued after December 15, 2009, and combined with the rating for thoracolumbar spine syringomyelia.  See May 2011 rating decision.  The Board finds that the Veteran is entitled to a separate rating for the neurological manifestations of the left lower extremity, secondary to her service-connected thoracolumbar spine syringomyelia.  As such, the issues on appeal have been recharacterized as noted above.  This issue will be addressed further once the appeal is returned to the Board following completion of the remand directives outlined below.

It appears that the issues of entitlement to service connection and separate evaluations for neurological manifestations of the right lower extremity, erythema of the left lower extremity, and a bunion of the great toe of the left lower extremity, all secondary to the service-connected thoracolumbar spine syringomyelia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected thoracolumbar spine syringomyelia was conducted over two years ago, in January 2014.  

More importantly, the Veteran reported during her July 2014 Board hearing that the symptoms from her back disability had become more frequent and more severe since her last VA examination.  She also reported that the back disability affected her employment, in that her concentration is diminished, she has missed days from work and she has had to leave work early.  She reported in a September 2014 statement that she was seen that month by her neurologist at the VA Medical Center in Providence, but the neurologist informed her that he could not provide a summary of her condition without a written request.  See September 2014 statement from the Veteran.  The Veteran is entitled to a new VA examination where there is evidence, including her statements, that her condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected thoracolumbar spine syringomyelia with neurological manifestations of the femoral peroneal nerves, erythema, and bunion (great toe) of the left lower extremity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of her failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

With regard to the Veteran's reported appointment with her neurologist at the VA Medical Center in Providence in September 2014; the Board notes that there are no VA treatment records dated after March 2014 currently associated with the claims file or e-folder.  The Veteran also reported that she was going to seek treatment at the pain clinic at her local hospital for her back disability.  See September 2014 statement from the Veteran.  

There are no records of such private treatment currently associated with the claims file.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R.  § 3.159(c)(2).  

The provisions of 38 C.F.R. § 3.159(c) provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his thoracolumbar spine disability and any associated disorders, since her last examination in January 2014.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder/efolder.  Specifically, VA treatment records from the Providence VA should be obtained and added to the claims folder/efolder.

If possible, the Veteran herself should obtain these records to expedite her case. 

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of her service-connected thoracolumbar spine disability, including any associated neurological or foot impairment and/or any associated impairment of the skin.  

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies and nerve conduction studies should be performed.  

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

Identify any associated neurological impairment caused by the service-connected thoracolumbar spine disability.  In this regard, the examiner should address the Veteran's complaints of radiating pain, numbness, tingling and limitation of motion in the right and left lower extremities and the left foot, and findings in the record of mild neurological impairment of the left lower extremity (neuralgia of the femoral and peroneal nerves, left lower extremity).  Identify any affected nerve, and state the degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms.  

Specifically, if possible, provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  

If a separate neurological examination is needed one should be scheduled. 

Identify any associated foot impairment caused by the service-connected thoracolumbar spine disability.  In this regard, the examiner should address the findings during the January 2014 VA examination of a bunion on the great toe of the left lower extremity, related to the service-connected syringomyelia.  Provide an opinion as to whether any foot symptomatology is "moderate," "moderately severe" or "severe."

Identify any associated skin impairment caused by the service-connected thoracolumbar spine disability.  In this regard, the examiner should address the findings during the January 2014 VA examination of erythema of the left lower back and leg, related to the service-connected syringomyelia.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

